UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2011 Item 1. Report to Stockholders. Annual Report 2011 DECEMBER 31, 2011 Copyright © 2011 Jordan Opportunity Fund Table of Contents A Message to Our Shareholders 2 Sector Allocation 5 Expense Example 5 Performance Chart and Analysis 7 Schedule of Investments 9 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 24 Approval of Investment Advisory Agreement and Investment Sub-Advisory Agreement 25 Trustees and Executive Officers 28 Additional Information 32 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2011 Dear Fellow Shareholder: Performance for 2011 was disappointing in the Jordan Opportunity Fund (the “Fund”).For the one year period ending December 31, 2011, the S&P 500® Index was up 2.11% and the Fund was down -7.86%.*Throughout the year, investors were subjected to a dramatic journey.Equities began the year rising to their highs in May, only to confront severe turbulence in the late summer, brought on by the U.S. debt ceiling crisis and the European sovereign debt crisis.Panic gripped investors in August and September, causing U.S. equities to drop over 20% by the beginning of October. The strong fourth quarter rally brought the market right back where it started the year.A long distance traveled for no mileage gained. While Japan and Europe had difficult economies in 2011, and the emerging markets slowed materially, global growth was reasonable at about 4%.The U.S. experienced moderate growth, ending the year on a high note with Gross Domestic Product (GDP) coming in slightly under 3% for the fourth quarter. The Fund performed poorly in 2011, along with most categories of active investors.Much of this under-performance came early in the year, as investor favor veered sharply away from earnings momentum and growth stocks, and gravitated to slow growing high yielding equities and bonds.This was due in part to the expectation that the U.S. economy would stall in the months ahead.As the New Year unfolds, we believe that growth stocks should return to favor, and that the cyclical forces gripping investors with persistent fears, may abate. We have de-emphasized our commodity related themes in the Fund, due to our growing belief that the ten year bull market in commodities has largely run its course.The hyper growth of emerging markets during the last ten years has been extraordinary, and among its many manifestations was the secular boom in commodity prices, as billions of new consumers entered the global economy.The sheer magnitude of Chinese consumption of industrial commodities has been enormous and created many intermediate distortions in the supply/demand dynamics of many products.During 2011, inflation in these emerging economies sharply accelerated, which, in turn, provoked monetary tightening conditions.Interest rates rose and credit availability declined, resulting in a poor investor climate despite strong growth.Commodity driven companies such as Alpha Natural Resources (ANR), Mosaic Co. (MOS) and Halliburton Co. (HAL) were all bottom contributors to the Fund in 2011, and have been eliminated from the portfolio heading into the New Year. Conversely, one specific area that added to performance during 2011 was Information Technology.Stocks such as Apple (AAPL), Google (GOOG) and 2 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) DECEMBER 31, 2011 Qualcomm (QCOM) were all top contributors in the Fund for the year.We continue to maintain substantial holdings in our mobile computing theme, as we see rapid internet expansion continue to drive tremendous earnings growth and appreciation potential.The technology sector consistently produced the best earnings throughout 2011, and we expect growth should continue in 2012. As we move ahead into 2012, the key elements to our current strategy are to 1) emphasize U.S. large cap equities; 2) focus on domestic growth themes; and 3) reduce or avoid exposure to commodity sensitive groups.Our portfolios are concentrated in sectors and themes where we expect superior and improving earnings growth prospects and where investors are least exposed. Growth stocks have become increasingly cheap, as investors did not reward earnings growth in 2011.We believe this has provided an important investment opportunity for the Fund in 2012. Please feel free to contact us, or visit our website, www.jordanopportunity.com, if you have any comments or questions. Sincerely, Gerald R. Jordan President & Portfolio Manager Must be preceded or accompanied by a prospectus. *Fund performance data quoted represents past performance and is no guarantee of future results.For additional performance information and related disclosure please refer to the Performance Chart and Analysis section on page 7. The views in this report were those of the Fund manager as of December 31, 2011 and may not reflect his views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. Mutual Fund investing involves risk. Principal loss is possible. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk discussed herein. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in smaller companies, which involve additional risks such as limited liquidity 3 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) DECEMBER 31, 2011 and greater volatility. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund may use derivatives such as options to increase its exposure to certain securities. These techniques will result in greater volatility for the Fund, particularly in periods of market declines. Earnings growth does not guarantee an increase in the market value of a holding of the Fund. The S&P 500® Index is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. One cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments in this report. 4 JORDAN OPPORTUNITY FUND SECTOR ALLOCATION DECEMBER 31, 2011 (Unaudited) Sector Allocation Percent of Net Assets Consumer Discretionary 30.1% Financials 24.5% Information Technology 24.0% Industrials 5.9% Energy 5.4% Money Market Fund 2.7% Health Care 2.2% Options 0.3% Other Assets in Excess of Liabilities 4.9% Net Assets 100.0% EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED DECEMBER 31, 2011 (Unaudited) As a shareholder of the Jordan Opportunity Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2011 – December 31, 2011). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory 5 JORDAN OPPORTUNITY FUND EXPENSE EXAMPLE (Continued) FOR THE SIX MONTHS ENDED DECEMBER 31, 2011 (Unaudited) fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value July 1, 2011 – July 1, 2011 December 31, 2011 December 31, 2011* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.39% multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year). 6 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2011 Jordan Opportunity Fund vs. S&P 500® Index Average Annual One Five Ten Total Return on 12/31/11 Year Year Year Jordan Opportunity Fund (7.86)% 3.65% 5.65% S&P 500® Index 2.11% (0.25)% 2.92% Cumulative Performance Comparison The graph and table reflect the change in value of a hypothetical $10,000 investment in the Fund, including reinvestment of dividends and distributions, compared with a broad based securities market index, for 10 years ending December 31, 2011.The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance. Returns include reinvested dividends.One cannot invest directly in an index. On January 21, 2005, a limited partnership managed by Hellman, Jordan Management Co., Inc., the Fund’s sub-adviser, reorganized into the Fund.This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund.The Fund’s performance for periods prior to January 2005 is that of the limited partnership.The limited partnership’s expenses during the periods presented were higher than the Fund’s expense ratio.The limited partnership was not registered under the Investment Company Act of 1940 Act (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed 7 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS (Continued) DECEMBER 31, 2011 by the 1940 Act and the Internal Revenue Code, which, if applicable, would have adversely affected its performance. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk such as non-diversification risk, concentration risk, small- and medium-sized company risk, interest rate risk, high yield bond and foreign securities risk, and lastly, the Fund may use derivatives such as options to increase its exposure to certain securities. Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Performance data quoted represents past performance and is not predictive of future performance. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling (800) 441-7013. The Fund imposes a 2% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 8 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Value COMMON STOCKS – 92.1% Biotechnology – 2.2% Celgene Corp. (a) $ Commercial Banks – 13.1% BB&T Corp. Fifth Third Bancorp KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. Communications Equipment – 6.6% JDS Uniphase Corp. (a) QUALCOMM, Inc. Computers & Peripherals – 6.3% Apple, Inc. (a) SanDisk Corp. (a) Construction & Engineering – 1.7% Chicago Bridge & Iron Company NV Consumer Finance – 2.9% Capital One Financial Corp. Diversified Financial Services – 3.1% JPMorgan Chase & Co. Energy Equipment & Services – 1.0% Noble Corp. Hotels, Restaurants & Leisure – 13.1% Las Vegas Sands Corp. (a) Marriott International, Inc. Starwood Hotels & Resorts Worldwide Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Insurance – 5.4% ACE Ltd. MetLife, Inc. XL Group PLC Internet Software & Services – 7.6% eBay, Inc. (a) Google, Inc. (a) Machinery – 1.5% Chart Industries, Inc. (a) Media – 11.6% CBS Corp. Discovery Communications, Inc. (a) Time Warner, Inc. Viacom, Inc. The Walt Disney Co. Multiline Retail – 2.0% Macy’s, Inc. Oil, Gas & Consumable Fuels – 4.4% Anadarko Petroleum Corp. EOG Resources, Inc. Noble Energy, Inc. Road & Rail – 2.6% Norfolk Southern Corp. The accompanying notes are an integral part of these financial statements. 9 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) DECEMBER 31, 2011 Shares Value Semiconductors & Semiconductor Equipment – 3.5% ASML Holding NV – ADR $ KLA-Tencor Corp. Specialty Retail – 2.0% The Childrens Place Retail Stores, Inc. (a) Textiles, Apparel & Luxury Goods – 1.5% PVH Corp. TOTAL COMMON STOCKS (Cost $58,745,106) Contracts (100 shares per contract) PUT OPTIONS PURCHASED – 0.3% Oil, Gas & Consumable Fuels – 0.1% Philadelphia Oil Service, Expiration: January, 2012, Exercise Price: $205.00 Index Option – 0.2% S&P 500 Index, Expiration: January, 2012, Exercise Price: $1,210.00 TOTAL PUT OPTIONS PURCHASED (Cost $245,658) Shares Value SHORT-TERM INVESTMENT – 2.7% Money Market Fund – 2.7% Invesco Short-Term Treasury Portfolio – Institutional Class Fund, 0.02 % (b) TOTAL SHORT-TERM INVESTMENT (Cost $1,842,528) TOTAL INVESTMENTS IN SECURITIES – 95.1% (Cost $60,833,292) Other Assets in Excess of Liabilities – 4.9% TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. ADR American Depository Receipt (b) 7-Day Yield as of December 31, 2011 The accompanying notes are an integral part of these financial statements. 10 JORDAN OPPORTUNITY FUND STATEMENT OF ASSETS AND LIABILITIES AT DECEMBER 31, 2011 ASSETS Investments in securities, at value (cost $60,833,292) (Note 2) $ Cash Receivables: Dividends and interest Investments sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share ($68,453,821/5,955,103 shares outstanding unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized loss on investments and options ) Net unrealized appreciation on investments and options Net assets $ The accompanying notes are an integral part of these financial statements. 11 JORDAN OPPORTUNITY FUND STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2011 INVESTMENT INCOME Dividends (net of $8,700 foreign withholding tax) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Registration fees Audit fees Reports to shareholders Custody fees Miscellaneous expenses Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS Net realized gain on investments and options Change in net unrealized depreciation on investments and options ) Net realized and unrealized loss on investments and options ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 12 JORDAN OPPORTUNITY FUND STATEMENT OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments and written options Change in net unrealized (depreciation) appreciation on investments and written options ) Net (decrease) increase in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) (b) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2011 December 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed ) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $15,062 and $6,679, respectively. The accompanying notes are an integral part of these financial statements. 13 JORDAN OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a capital share outstanding for the year Year Ended December 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment loss ) Net realized and unrealized gain (loss) on investments and options ) ) Total from investment operations ) ) LESS DISTRIBUTIONS From net realized gain — — — ) ) Return of Capital — — — * — — Total Distributions — — — ) ) Paid-in capital from redemption fees (Note 2) —
